Hurt, Judge.
In these cases it affirmatively appears from the record that the parties were each convicted of felonies upon indictments presented by a grand jury composed of more than twelve persons. The cases are from the same court, to wit: the district court of Cooke county. The judgments are reversed and the causes dismissed. (See Lott v. The State, 18 Texas Ct. App., 627; and McNeese v. The State, decided at this term, ante, p. 48.)

Reversed and dismissed.

[Opinion delivered November 4, 1885.]